VAN ORDSDEE, Associate Justice.
Appellee, plaintiff below, the owner of certain premises in the District of Columbia, as landlord brought this action to recover possession from defendant as tenant by *963sufferance. It appears that plaintiff was at the date of the bringing of this action in the employ of the government as a war worker and required the leased premises for occupancy as a residence. It is not material, therefore, that defendant was also a war worker, since the case is ruled by our opinion in Maxwell v. Brayshaw, 49 App. D. C. -, 258 Fed. 957.
The judgment is affirmed, with costs.
Affirmed.